12/01/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0318


                                      DA 21-0318
                                   _________________

DANIEL L. MORLEY,

             Plaintiff and Appellee,

      v.
                                                                   ORDER
CYNTHIA J. MORLEY and KENNETH E.
MORLEY,

             Defendants and Appellants.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Ray Dayton, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                 December 1 2021